United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1076
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa.
Luis Herrera-Gonzalez,                  *
                                        *       [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                         Submitted: June 20, 2003
                             Filed: June 27, 2003
                                  ___________

Before BOWMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Luis Herrera-Gonzalez pleaded guilty to conspiring to distribute five hundred
grams or more of a mixture or substance containing methamphetamine. The District
Court1 sentenced him to 120 months of imprisonment and five years of supervised
release. On appeal, counsel has moved to withdraw and filed a brief under Anders
v. California, 386 U.S. 738 (1967), arguing that the sentence was too long.




      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
       We reject this argument. The drug quantity involved in the offense to which
Herrera-Gonzalez pleaded guilty subjected him to a minimum of ten years in prison,
see 21 U.S.C. § 841(b)(1)(A)(viii) (2000), and that was the term imposed. See United
States v. Vong, 171 F.3d 648, 654 (8th Cir. 1999) (explaining that by pleading guilty,
defendant admitted all factual allegations made in indictment); cf. United States v.
Chacon, No. 02-3008, 2003 WL 21295098, at *1 (8th Cir. June 6, 2003) (holding that
district court properly granted government’s motion to correct sentence where court
originally sentenced defendant below statutory minimum and only avenues for
departure were not open to defendant).

       Upon reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we affirm. We also
grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-